Exhibit 10(a)

2008 LONG TERM PLAN

STOCK UNIT AGREEMENT

Dated: January 31, 2008

This Letter Agreement (the “Agreement”) will confirm an award to you of stock
units (“Stock Units”), as of the date hereof, by Union Pacific Corporation (the
“Company”), under the 2004 Stock Incentive Plan of the Company (the “Plan”), a
copy of which is included in this grant package on this website and made a part
hereof.

STOCK UNITS

1. GRANT OF UNITS. The Company hereby awards to you the number of Stock Units,
as shown on Exhibit A of this Agreement, each evidencing the right to receive,
upon the terms and subject to the conditions set forth in this Agreement and the
Plan, (i) one share of Union Pacific Corporation Common Stock, $2.50 par value
per share (“Common Stock”) and (ii) a payment in cash equal to the amount of
dividends that would have been payable on one share of Common Stock (“Dividend
Equivalent Payments”), provided the applicable Performance Criteria described
below have been satisfied.

2. RESTRICTION PERIOD. The period during which the restrictions set forth herein
and in the Plan shall apply to your right to receive the Stock Units granted to
you shall commence on the date hereof and expire January 31, 2011 if the
Performance Criteria described below for such Stock Units have been satisfied
(the “Restriction Period”), subject to the provisions of Section 6 hereof.
During the Restriction Period, you may be entitled to receive Dividend
Equivalent Payments, subject to the provisions of Section 4 hereof.

3. PERFORMANCE CRITERIA. The Performance Criteria is annual Return on Invested
Capital (“ROIC”). However, such Performance Criteria are of no force and effect
unless and until the Company has operating income (“Operating Income”) in one or
more of fiscal years 2008, 2009 or 2010. The definition and calculation of
annual ROIC and Operating Income shall be determined in accordance with the Long
Term Plan document approved and adopted by the Compensation and Benefits
Committee of the Company’s Board of Directors (the “Committee”).

For the fiscal year ending December 31, 2008, you may earn up to one-third of
your Stock Unit Target Award as shown on Exhibit A for those Stock Units which
have met the applicable ROIC Performance Criteria. For the fiscal year ending
December 31,



--------------------------------------------------------------------------------

2009, you may earn up to a total of two-thirds of your Stock Unit Target Award
as shown on Exhibit A based on the average of the first two fiscal years of ROIC
performance achieved less any Stock Units earned in the first fiscal year. For
the fiscal year ending December 31, 2010, you may earn up to two hundred percent
of your Stock Unit Target Award as shown on Exhibit A based on the average of
all three fiscal years (2008, 2009, and 2010) of ROIC performance achieved less
any Stock Units earned in the first two fiscal years.

4. DIVIDEND EQUIVALENT RIGHTS. During the Restriction Period, for those Stock
Units which have met the applicable Performance Criteria, unless otherwise
determined by the Committee, you shall be entitled to receive Dividend
Equivalent Payments.

5. RESTRICTIONS. (i) You shall be entitled to delivery of the shares of Common
Stock only as specified in Section 6 hereof; (ii) none of the Stock Units may be
sold, transferred, assigned, pledged, or otherwise encumbered or disposed of;
(iii) your right to receive Dividend Equivalent Payments shall terminate without
further obligation on the part of the Company at the earlier of your termination
of employment with the Company or a Subsidiary (as defined in the Plan), or your
right to receive Common Stock under Section 6 hereof; (iv) all of the Stock
Units shall be forfeited and all of your rights to such Stock Units and the
right to receive Common Stock shall terminate without further obligation on the
part of the Company in the event of your termination of employment with the
Company or a Subsidiary without having a right to delivery of shares of Common
Stock under Section 6 hereof and (v) any Stock Units not earned as of the end of
the Restriction Period shall be forfeited and all of your rights to such Stock
Units shall terminate without further obligation on the part of the Company.

6. PAYMENT OF STOCK UNITS. (i) At the end of the Restriction Period and provided
you have remained continuously employed by the Company or a Subsidiary, unless
otherwise determined by the Committee, shares of Common Stock equal to the
number of Stock Units which have met the applicable Performance Criteria shall
be delivered to you (through your account at the Company’s third party stock
plan administrator, if applicable) free of all restrictions, provided the
Company has Operating Income in one or more of the fiscal years 2008, 2009 or
2010.

(ii) If your employment with the Company or a Subsidiary ends prior to the end
of the Restriction Period and prior to a Change in Control, because you die or
become Disabled, unless otherwise determined by the Committee, you, your estate
or your beneficiary, as the case may be, shall be entitled to receive shares of
Common Stock equal to the number of Stock Units which have met the applicable
Performance Criteria



--------------------------------------------------------------------------------

through the end of the fiscal year ending prior to the date of your death or
Disability, as the case may be, provided the Company has Operating Income in one
or more of the fiscal years 2008, 2009 or 2010 and further provided that such
fiscal year precedes the date of your death or Disability.

(iii) If a Change In Control occurs prior to the end of the Restriction Period
and prior to your death, Disability or retirement (as defined in section 8(c) of
the Plan), shares of Common Stock equal to the number of Stock Units that would
have been deliverable if the Performance Criteria shall have been satisfied at
the greater of one hundred percent of your Stock Unit Target Award as shown on
Exhibit A or the number of Stock Units that would have been delivered based on
the Performance Criteria satisfied through the end of each fiscal year prior to
the occurrence of such Change in Control and through the end of the most recent
fiscal quarter ending prior to the date of the Change in Control shall be
delivered to you (through your account at the Company’s third party
administrator, if applicable) free of all restrictions, provided the Company has
Operating Income in one or more of the calendar years 2008, 2009 or 2010 and
further provided that such calendar year precedes the date of the Change in
Control. In either event following the Change in Control no greater Performance
Criteria may be earned under this Agreement.

(iv) If your employment with the Company or a Subsidiary ends for any other
reason, with or without cause, prior to the earlier of the end of the
Restriction Period or a Change in Control, you will forfeit all Stock Units and
all of your rights to such Stock Units shall terminate without further
obligation on the part of the Company.

(v) Any payment of Common Stock pursuant to this Section 6 shall occur on or
before the 15 th day of the third month of the calendar year following the
calendar year in which you become entitled to such payment, except as provided
in Section 18.

7. WITHHOLDING. Upon payment of the Stock Units, you must arrange for the
payment to the Company (through the Company’s third party stock plan
administrator, if applicable) of all applicable withholding taxes resulting
therefrom promptly after notification of the amount thereof. You may elect to
have shares withheld to pay withholding taxes if a proper election to pay
withholding taxes in this manner is made.

8. SUBJECT TO PLAN. The award confirmed by this Agreement is subject to the
terms and conditions of the Plan, as the same may be amended from time to time
in accordance with Section 19 thereof.

PROTECTION OF CONFIDENTIALITY

9. CONFIDENTIAL INFORMATION; TRADE SECRETS. By electronically accepting this
Agreement, you acknowledge that the Company regards



--------------------------------------------------------------------------------

certain information relating to its business and operations as confidential.
This includes all information that the Company could reasonably be expected to
keep confidential and whose disclosure to third parties would likely be
disparaging or detrimental to the Company (“Confidential Information”). Your
electronic signature also acknowledges that the Company has certain information
that derives economic value from not being known to the general public or to
others who could obtain economic value from its disclosure or use, which the
Company takes reasonable efforts to protect the secrecy of (“Trade Secrets”).

10. TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS. By electronically
accepting this Agreement, you acknowledge that you developed or have had or will
have access to one or more of the following types of Confidential Information or
Trade Secrets: information about rates or costs; customer or supplier agreements
and negotiations; business opportunities; scheduling and delivery methods;
business and marketing plans; financial information or plans; communications
within the attorney-client privilege or other privileges; operating procedures
and methods; construction methods and plans; proprietary computer systems
design, programming or software; strategic plans; succession plans; proprietary
company training programs; employee performance, compensation or benefits;
negotiations or strategies relating to collective bargaining agreements and/or
labor disputes; and internal or external claims or complaints regarding personal
injuries, employment laws or policies, environmental protection, or hazardous
materials. By electronically accepting this Agreement, you agree that any
disclosures by you to any third party of such Confidential Information or Trade
Secrets would constitute gross misconduct within the meaning of the Plan.

11. PRIOR CONSENT REQUIRED. By electronically accepting this Agreement, you
agree that you will not, unless you receive prior consent from the Company’s
Senior Vice President, Human Resources & Secretary or such other person
designated by the Company (hereinafter collectively referred to as the “Sr.
VP-HR & S”), or unless ordered by a court or government agency, (i) disclose to
any subsequent employer or unauthorized person any Confidential Information or
Trade Secrets, or (ii) retain or take with you when you leave the Company any
property of the Company or any documents (including any electronic or computer
records) relating to any Confidential Information or Trade Secrets.

12. PRIOR NOTICE OF EMPLOYMENT, ETC. By electronically accepting this Agreement,
you acknowledge that if you become an employee, contractor, or consultant for
any other railroad, this would create a substantial risk that you would,



--------------------------------------------------------------------------------

intentionally or unintentionally, disclose or rely upon the Company’s
Confidential Information or Trade Secrets for the benefit of the other railroad
to the detriment of the Company. You further acknowledge that such disclosures
would be particularly damaging if made shortly after you leave the Company.
Therefore, by electronically signing Exhibit A, you agree that for a period of
one-year after you leave the Company, before accepting any employment or
affiliation with another railroad you will give written notice to the Sr.
VP-HR & S of your intention to accept such employment or affiliation. You also
agree to confer in good faith with the Sr. VP-HR & S concerning whether your
proposed employment or affiliation could reasonably be expected to be performed
without improper disclosure of Confidential Information or Trade Secrets. If the
Sr. VP-HR & S and you are unable to reach agreement on this issue, you agree to
submit this issue to arbitration, to be conducted under the rules of the
American Arbitration Association, for final resolution. You also agree that you
will not begin to work for another railroad until the Sr. VP-HR & S or an
arbitrator has determined that such employment could reasonably be expected to
be performed without improper disclosure of the Company’s Confidential
Information or Trade Secrets.

13. FAILURE TO COMPLY. By electronically accepting this Agreement, you agree
that, if you fail to comply with any of the promises that you made in Section 11
or 12 above, you will return to the Company any shares of Common Stock (or the
market value of any shares of Common Stock received) which you received at any
time from 180 days prior to the earlier of (i) the date when you leave the
Company or (ii) the date you fail to comply with any such promise you made in
Section 11 or 12 to 180 days after the date when the Company learns that you
have not complied with any such promise. You agree that you will return such
shares of Common Stock to the Company on such terms and conditions as may be
required by the Company. You further agree that the Company will be entitled to
set off the market value of any such shares of Common Stock against any amount
that might be owed to you by the Company.

NO DIRECT COMPETITION

14. SOLICITATION OF CUSTOMERS; NO EMPLOYMENT WITH WESTERN ROADS. By
electronically accepting this Agreement, you agree for a period of one year
following your departure from the Company, you will not (directly or in
association with others) call on or solicit the business of any of the Company’s
customers with whom you actually did business or otherwise had personal contact
while you were employed by the Company, for the purpose of providing the
customers with goods and/or services similar in nature to those provided by the
Company in the states in which the Company now operates. You further agree that
for the same time period, you



--------------------------------------------------------------------------------

will not become an employee, contractor or consultant for any of the following
companies, which compete directly with the Company: Burlington Northern Santa Fe
Corporation; Kansas City Southern Industries, Inc.; Dakota, Minnesota & Eastern
Railway Company; Illinois Central Corporation; and Texas Mexican Railway Company
(including their respective affiliates and subsidiaries or any company which
acquires or is acquired by any such company) (the “Western Roads”). This
Section 14 is not intended to prevent you from working for any employer other
than a Western Road. This Section does not apply to employees who work in
California at the time when this Agreement is electronically signed or when
their employment with the Company ends.

15. ACKNOWLEDGMENT; INJUNCTIVE RELIEF. By electronically accepting this
Agreement, you acknowledge that Section 14 will not prevent you from being
gainfully employed after you leave the Company, because you will remain free to
work in any occupation, profession, trade, or business so long as you comply
with your promises in Section 14. You also agree that because money damages
would not be adequate to compensate the Company if you violate any of your
promises in Section 14, the Company would be entitled to an injunction from a
Court to enforce those promises.

16. VIOLATION OF PROMISES. By electronically accepting this Agreement, you agree
that if you violate any of your promises in Section 14, then you will return to
the Company any shares of Common Stock (or the fair market value thereof)
granted to you by this Agreement which you received at any time from 180 days
prior to the date when you leave the Company to 180 days after the date when the
Company learns that you have not complied with the promises you made in
Section 14. You agree that you will return such shares of Common Stock (or the
fair market value thereof) to the Company on such terms and conditions as may be
required by the Company. You further agree that the Company will be entitled to
set off the market value of any such shares of Common Stock against any amount
that might be owed to you by the Company.

GENERAL

17. RESTATEMENTS OF FINANCIAL RESULTS. By electronically accepting this
Agreement, you agree that you will return such shares of Common Stock (or the
fair market value thereof) to the Company as determined by the Committee in its
exclusive discretion, which shall be final, conclusive and binding upon the
Company and you. The Committee will exercise its discretion only in the event
that the Committee’s certification of a level of ROIC was based on financial
results subsequently revised by a restatement of such financial



--------------------------------------------------------------------------------

results and only to the extent that such restated financial results would have
entitled you to a lesser award of Common Stock under the Performance Criteria.

18. DEFERRAL. You may be provided with an opportunity to elect to defer receipt
under a deferred compensation program established by the Committee that complies
with Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) of
any payment of Common Stock under Section 6 hereof. Regardless of whether you
elect to defer receipt of payment of any such Common Stock, if the Company
reasonably anticipates that its deduction with respect to such payment would be
limited or eliminated by Section 162(m) of the Code, receipt of any payment of
such Common Stock shall be deferred until after you have separated from service
as determined in accordance with Section 409A of the Code.

19. SEVERABILITY. If any provision of this Agreement is, becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of the Agreement shall remain in force and effect.

20. CHOICE OF LAW. All questions pertaining to the construction, regulation,
validity, and effect of this Agreement shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws doctrine.

21. EMPLOYMENT AT WILL. In accordance with Section 21(a) of the Plan, this
Agreement shall not be construed to confer upon any person any right to be
continued in the employ of the Company or a Subsidiary.

22. DEFINED TERMS. For purposes of this Agreement, capitalized terms shall have
the meanings specified in the Plan, unless a different meaning is provided in
this Agreement or a different meaning is plainly required by the context.

 

 

To confirm acceptance of the foregoing, kindly enter your password and click the
“Accept” button.



--------------------------------------------------------------------------------

Notice of Performance Retention

Unit Award -Exhibit A & Award

Agreement

 

Union Pacific Corporation

ID: 13-2626465

Union Pacific Corporation

1400 Douglas Street

Omaha, NE 68179

FIRST_NAME LAST_NAME

 

ADDRESS_LINE_1

 

CITY, STATE ZIPCODE

 

Award Number:

 

Plan:

 

ID:

Effective 1/31/08, you have been granted a performance retention unit award of
Union Pacific Corporation (the Company) common stock. Please take time to review
the “2008 Long Term Plan Summary”, which is attached herewith. The units are
restricted until the vest date(s) shown below.

 

Type of Grant:

   LTP Retention Units

MAXIMUM Number of retention units granted:

The “target” amount of retention units granted at 100% is half of the amount
shown. The amount of units shown is the “maximum” number of shares that you are
eligible to receive in accordance with the program design shown in the Long Term
Plan Summary. This number is for 200% of target performance. The actual number
of shares paid out at vesting, if any, depends on applicable performance
criteria being met.

   Restriction Period:    3 years Restriction Commencement Date:   
January 31, 2008 Restriction Termination Date:    January 31, 2011

For general tax purposes, Retention Units are valued at the time of vesting. The
closing price of Union Pacific Corporation common stock on the vesting date as
recorded by The Wall Street Journal is used when preparing tax calculations.

We would like to call your attention to confidentiality and non-compete
provisions in the Agreement and recommend that you review the terms and
conditions of these provisions as fully set forth in the Agreement. Please note
that failure to comply with these provisions will result in the forfeiture of
the award or will require that any value received from the vesting of this award
be returned to the Company. In addition, once you accept the terms of the
Agreement, these provisions will be binding on you whether or not the award
vests.

By accepting this award, you acknowledge that you are bound by all of the terms
of the Union Pacific Corporation 2004 Stock Incentive Plan and the Agreement
delivered herewith, each of which is incorporated by reference in this Exhibit
A.